             Case 2:20-cv-00424-RAJ Document 11-1 Filed 07/13/20 Page 1 of 3




 1                                                                  The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9 DEBORAH FRAME-WILSON and
   CHRISTIAN SABOL, on behalf of themselves              No. 20-cv-00424-RAJ
10 and all others similarly situated,
                                                         [PROPOSED] ORDER
11                            Plaintiffs,                GRANTING AMAZON.COM,
                                                         INC.’S MOTION TO DISMISS
12          v.
13 AMAZON.COM, INC., a Delaware corporation,

14                            Defendant.
15

16          This matter came before the Court on Defendant Amazon.com, Inc.’s Motion to Dismiss
17 pursuant to Fed. R. Civ. P. 12(b)(6). The Court has considered Amazon’s Motion, Plaintiffs’

18 Opposition, and Amazon’s Reply, as well as all papers and pleadings on file in this matter.
19          Being fully advised, the Court now ORDERS that Amazon’s Motion to Dismiss is
20 GRANTED, and Plaintiffs’ Class Action Complaint is dismissed with prejudice.

21          IT IS SO ORDERED.
22          DATED: August ____, 2020.
23

24
                                                 The Honorable Richard A. Jones
25                                               United States District Judge
26

27

                                                                             Davis Wright Tremaine LLP
                                                                                      L AW O FFICE S
     ORDER GRANTING AMAZON’S MOTION TO DISMISS (20-cv-00424-RAJ) - 1            920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
            Case 2:20-cv-00424-RAJ Document 11-1 Filed 07/13/20 Page 2 of 3




 1 Presented by:

 2 DAVIS WRIGHT TREMAINE LLP
   Attorneys for Defendant Amazon.com, Inc.
 3
   By: s/ Stephen M. Rummage
 4      Stephen M. Rummage, WSBA #11168
        MaryAnn Almeida, WSBA #49086
 5      920 Fifth Avenue, Suite 3300
        Seattle, WA 98104-1610
 6      Ph: (206) 622-3150;      Fax: (206) 757-7700
        E-mail: SteveRummage@dwt.com
 7      E-mail: MaryAnnAlmeida@dwt.com
 8 By: s/ Doug Litvack
 9      Doug Litvack (pro hac vice)
        Davis Wright Tremaine LLP
10      1919 Pennsylvania Avenue, N.W., Suite 800
        Washington D.C. 20006-3401
11      Ph: (202) 973-4200; Fax: (202) 973-4499
        E-mail: Doug.Litvack.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                         Davis Wright Tremaine LLP
                                                                                  L AW O FFICE S
     ORDER GRANTING AMAZON’S MOTION TO DISMISS (20-cv-00424-RAJ) - 2        920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-00424-RAJ Document 11-1 Filed 07/13/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on July 13, 2020, I electronically filed the foregoing with the Clerk
 3
     of the Court using the CM/ECF system, which will send notification of such filing to those
 4
     attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served
 5
     in accordance with the Federal Rules of Civil Procedure.
 6

 7
                                                  s/ Stephen M. Rummage
 8                                                   Stephen M. Rummage, WSBA #11168
 9                                                 Davis Wright Tremaine LLP
                                                   920 Fifth Avenue, Suite 3300
10                                                 Seattle, WA 98104-1610
                                                   Ph: (206) 622-3150
11                                                 Fax: (206) 757-7700
                                                   E-mail: SteveRummage@dwt.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     ORDER GRANTING AMAZON’S MOTION TO DISMISS (20-cv-00424-RAJ) - 3               920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
